      Case 2:20-cv-01708-TLN-DB Document 22 Filed 10/21/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    ASSOCIATION FOR ACCESSIBLE                         No. 2:20-cv-01708-TLN-DB
      MEDICINES,
12
                         Plaintiff,
13                                                       ORDER GRANTING LEAVE TO FILE
              v.                                         AMICUS BRIEF
14
      XAVIER BECERRA, in his official
15    capacity as Attorney General of the State of
      California,
16
                         Defendant.
17

18

19          This matter is before the Court on The American Antitrust Institute, Consumer Reports,

20   Inc., and Public Citizen, Inc.’s (collectively “Amici”) Motion for Leave to File Brief as Amici

21   Curiae. (ECF No. 19.) On considering Amici’s motion for leave to file their amici curiae brief,

22   the parties’ consent to filing the brief, and the entire record herein, and finding such participation

23   may be useful to the Court, the motion is hereby GRANTED. The Court will consider the brief

24   filed at ECF No. 19-2.

25          IT IS SO ORDERED.

26   DATED: October 20, 2020

27

28
                                                                 Troy L. Nunley
                                                         1       United States District Judge
